Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220a shown in Fig 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8, Line 2 recites “a nut for locking the ram”. However, claims 6 and 7 previously recite the locking mechanism comprises a compression coupling for securing 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10, Line 4 recites “hole”. This should read -- hole. --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
[Claim 1, Line 4], [Claim 17, Lines 1-2], [Claim 19, Line 4] and [Claim 23, Lines 1-2] each recite “drive mechanism in order to drive”. However the disclosure provides no further structure. 
Claim 1, Line 8 recites “alignment mechanism for aligning”. However, the disclosure provides further structure of inner and outer eccentric bushings (Pg 3, Lines 33-35).
[Claim 2, Line 7] and [Claim 18, Line 7] each recite “adjustment mechanism for independently rotating”. However, the disclosure provides further structure of first and second worm gears (Pg 2, Lines 20-21).
Claim 6, Line 2 recites “locking mechanism for securing”. However, the disclosure provides further structure of a compression coupling (Pg 2, Lines 23-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites "a nut for locking the ram in position". However, claims 6 and 7 set forth a locking mechanism comprising a compression coupling for securing the ram. And the disclosure does not disclose the existence of both a compression coupling and a locking nut as claim 8 sets forth. Fig 2 shows 212 as both the compression coupling and the locking nut as noted in the specification (Pg 2, Lines 23-27 and Pg 7, Lines 27-31). Therefore there is no written support for having both a compression coupling and a lock nut for securing the ram. For 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 19 and 23 recitation of the limitation “drive mechanism in order to drive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-5, 7, 8, 11-16, 21, 22, 24, 25, 28, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 3, Line 3], [Claim 4, Line 3], [Claim 11, Line 3] and [Claim 21, Line 3] each recite “preferably” which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5, Line 2 recites “the adjustment mechanism”. There is insufficient antecedent basis for this limitation in the claim. However, it appears the applicant intended this claim to be dependent off of claim 2 instead because that is where the adjustment mechanism is set forth. For examination purposes, the examiner will interpret this claim to be dependent off of claim 2.
Claim 5, Line 2 recites “the inner bushing”. There is insufficient antecedent basis for this limitation in the claim. However, it appears the applicant intended this claim to be dependent off of claim 2 instead because that is where the inner bushing is set forth. For examination purposes, the examiner will interpret this claim to be dependent off of claim 2.
Claim 5, Line 3 recites “the outer bushing”. There is insufficient antecedent basis for this limitation in the claim. However, it appears the applicant intended this claim to be dependent off of claim 2 instead because that is where the outer bushing is set forth. For examination purposes, the examiner will interpret this claim to be dependent off of claim 2.
Claim 7, Line 2 recites “the bushings”. There is insufficient antecedent basis for this limitation in the claim. Is this intending to refer to the inner and outer bushings of claim 5 or is this setting forth another set of bushings? If referring to the inner and outer bushings, the dependency of this claim is incorrect because claim 6 is dependent off of claim 1 and not claim 2.
[Claim 8, Line 1], [Claim 11, Line 1], [Claim 12, Line 2], [Claim 15, Line 1], [Claim 16, Line 1], [Claim 21, Line 1], [Claim 22, Line 2], [Claim 24, Line 1], [Claim 25, Line 1], 
[Claim 11, Line 3] and [Claim 21, Line 3] each recite “such as” which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13, Line 4 recites “the method comprising using an alignment mechanism”. However it is unclear how one of ordinary skill in the art uses this alignment mechanism. There needs to be more detail on what action is being done to the alignment mechanism and showing how it is used (Note, Claim 14 does give further definition of “using “ the alignment mechanism).
Claim 16, Line 1 recites “the method according to any one of claims 13”. This appears to be a typo and should actually be dependent on only claim 13. For examination purposes, the examiner will interpret this limitation as “the method according to claim 13”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-13, 16, 17, 19-22, 26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main et al (hereinafter “Main”) (US 4,173,138).
Regarding Claim 1, Main discloses a can bodymaker (30) comprising: a ram (36); a drive mechanism (32); a yoke (94) coupling the ram (36) to the drive mechanism (30) in order to drive the ram (36) with a linear, reciprocating motion (Col 2, Lines 41-48); a yoke slide (116) fixed relative to the can bodymaker (30), the yoke (94) being confined by the yoke slide (116) to move in a linear direction (Col 8, Lines 23-32); and an alignment mechanism (178) (Fig 16) for aligning a yoke-coupled end of the ram (36) with respect to the yoke (94) within a plane perpendicular to said linear direction (Col 12, Lines 33-44 describes how the alignment mechanism 178 has clearances to allow radial movement of the ram 36 which allows for correctly aligning the ram with respect to the yoke 94).
Regarding Claim 6
Regarding Claim 9, Main further discloses said yoke (94) allows adjustment of the yoke-coupled end of the ram (36) with respect to the drive mechanism (32) along said linear direction (Fig 16) (Col 12, Lines 33-44 describes how the alignment mechanism 178 has clearances to allow linear movement of the ram 36 which allows for correctly aligning the ram in the linear direction).

    PNG
    media_image1.png
    542
    514
    media_image1.png
    Greyscale

Regarding Claim 10, Main further discloses said yoke (94) is coupled to the ram (36) by a threaded rod screwed into a tapped hole (bolts) (Mod Fig 16 above), the yoke (94) allowing adjustment of the yoke-coupled end of the ram (36) with respect to the drive mechanism (32) along said linear direction by screwing the threaded rod (bolts) into or out of the tapped hole (By removing and replacing bolts, the insert spacer in Mod Fig 16 is allowed to be placed which extends the linear dimension of the ram 36).
Regarding Claim 11
Regarding Claim 12, Main further discloses a bottom forming tool (40) located at an end of the can bodymaker (30) opposite the drive mechanism (32).
Regarding Claim 13, Main discloses a method of aligning a ram (36) of a can bodymaker (30) having a yoke (94) coupling the ram (36) to a drive mechanism (32) in order to drive the ram with a linear, reciprocating motion (Col 2, Lines 41-48), and where a yoke slide (116) is fixed relative to the can bodymaker (30) and the yoke (94) is confined by the yoke slide (116) to move in a linear direction (Col 8, Lines 23-32), the method comprising using an alignment mechanism (Fig 16) to position a yoke-coupled end of the ram (36) with respect to the yoke (94) within a plane perpendicular to said linear direction (Col 12, Lines 33-44 describes how the alignment mechanism 178 has clearances to allow radial movement of the ram 36 which allows for correctly aligning the ram with respect to the yoke 94).
Regarding Claim 16, Main further discloses comprising locking the ram (36) in position with respect to the yoke (94) once the yoke-coupled end of the ram (36) is correctly positioned with respect to the yoke (94) (Col 12, Lines 25-33 describes once in position, bolts in Fig 16 lock the alignment mechanism 178 along with the ram 36 in position).
Regarding Claim 17, Main discloses a yoke (94) for a can bodymaker (30) and configured to couple a ram (36) to a drive mechanism (32) in order to drive the ram (36) with a linear, reciprocating motion (Col 2, Lines 41-48), the yoke (94) being further configured to fit within a yoke slide (116) so that the yoke (94) is confined to move in a linear direction (Col 8, Lines 23-32), the yoke comprising an alignment mechanism (Fig 
Regarding Claim 19, Main discloses a can bodymaker (30) comprising: a ram (36); a drive mechanism (32); a yoke (94) coupling the ram (36) to the drive mechanism (32) in order to drive the ram (36) with a linear, reciprocating motion (Col 2, Lines 41-48); and a yoke slide (116) fixed relative to the can bodymaker (30), the yoke (94) being confined by the yoke slide (116) to move in a linear direction (Col 8, Lines 23-32); wherein said yoke (94) allows adjustment of the yoke-coupled end of the ram (36) with respect to the drive mechanism (32) along said linear direction (Col 12, Lines 33-44 describes how the alignment mechanism 178 has clearances to allow linear movement of the ram 36 which allows for correctly aligning the ram in the linear direction).
Regarding Claim 20, Main further discloses the yoke (94) is coupled to the ram (36) by a threaded rod screwed into a tapped hole (bolts) (Mod Fig 16 below), the yoke (94) allowing adjustment of the yoke-coupled end of the ram (36) with respect to the drive mechanism (32) along said linear direction by screwing the threaded rod into or out of the tapped hole (By removing and replacing bolts, the insert spacer in Mod Fig 16 is allowed to be placed which extends the linear dimension of the ram 36).

    PNG
    media_image1.png
    542
    514
    media_image1.png
    Greyscale

Regarding Claim 21, Main further discloses an insert located between the yoke-coupled end of the ram (36) and the yoke (94).
Regarding Claim 22, Main further discloses a bottom forming tool (40) located at an end of the can bodymaker (30) opposite the drive mechanism (32).
Regarding Claim 26, Main discloses a method of aligning a ram (36) of a can bodymaker (30) having a yoke (94) coupling the ram (36) to a drive mechanism (32) in order to drive the ram with a linear, reciprocating motion (Col 2, Lines 41-48), and where a yoke slide (116) is fixed relative to the can bodymaker (30) and the yoke (94) is confined by the yoke slide (116) to move in a linear direction (Col 8, Lines 23-32), the method comprising adjusting the yoke-coupled end of the ram (36) with respect to the drive mechanism (32) along said linear direction (Col 12, Lines 33-44 describes how the alignment mechanism 178 has clearances to allow linear movement of the ram 36 which allows for correctly aligning the ram in the linear direction).

    PNG
    media_image1.png
    542
    514
    media_image1.png
    Greyscale

Regarding Claim 28, Main further discloses inserting an insert between the yoke-coupled end of the ram (36) and the yoke (94).
Regarding Claim 29, Main further discloses comprising locking the ram (36) in position with respect to the yoke (94) once the yoke-coupled end of the ram (36) is correctly positioned with respect to the drive mechanism (32) (Col 12, Lines 25-33 describes once in position, bolts in Fig 16 lock the alignment mechanism 178 along with the ram 36 in position).
Regarding Claim 30.
Claims 19, 20, 22-24, 26, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nouel (US 3,603,248).
Regarding Claim 19, Nouel discloses a can bodymaker comprising (Fig 1): a ram (9, 21, 22); a drive mechanism (51); a yoke (19, 20) coupling the ram (9, 21, 22) to the drive mechanism(51) in order to drive the ram with a linear, reciprocating motion (Col 1, Lines 23-25); and a yoke slide (78) fixed relative to the can bodymaker (Fig 1), the yoke being confined by the yoke slide to move in a linear direction (Figs 1-2 show the yoke sliding linearly through bore 78); wherein said yoke (19, 20) allows adjustment of the yoke-coupled end of the ram (9, 21, 22) with respect to the drive mechanism along said linear direction (Col 2, Lines 13-18).
Regarding Claim 20, Nouel further discloses the yoke (19, 20) is coupled to the ram (9, 21, 22) by a threaded rod (of 20) screwed into a tapped hole (of 21), the yoke (19, 20) allowing adjustment of the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction by screwing the threaded rod into or out of the tapped hole (Col 2, Lines 13-18).
Regarding Claim 22, Nouel further discloses a bottom forming tool (5) located at an end of the can bodymaker opposite the drive mechanism (51).
Regarding Claim 23, Nouel discloses a yoke (19, 20) for a can bodymaker (Fig 1) and configured to couple a ram (9, 21, 22) to a drive mechanism (51) in order to drive the ram with a linear, reciprocating motion (Col 1, Lines 23-25), the yoke (19, 20) being further configured to fit within a yoke slide (78) so that the yoke (19, 20) is confined to move in a linear direction (Figs 1-2 show the yoke sliding linearly through bore 78), the 
Regarding Claim 24, Nouel further discloses a threaded rod (of 20) configured to screw into a tapped hole (of 21) in the yoke-coupled end of the ram (9, 21, 22).
Regarding Claim 26, Nouel discloses a method of aligning a ram (9, 21, 22) of a can bodymaker (Fig 1) having a yoke (19, 20) coupling the ram to a drive mechanism (51) in order to drive the ram with a linear, reciprocating motion (Col 1, Lines 23-25), and where a yoke slide (78) is fixed relative to the can bodymaker (Fig 1) and the yoke (19, 20) is confined by the yoke slide (78) to move in a linear direction (Figs 1-2 show the yoke sliding linearly through bore 78), the method comprising adjusting the yoke-coupled end of the ram with respect to the drive mechanism along said linear direction (Col 2, Lines 13-18).
Regarding Claim 27, Nouel further discloses the yoke (19, 20) and the yoke-coupled end of the ram (9, 21, 22) are coupled by a threaded rod (of 20) screwed into a tapped hole (of 21) and adjusting the yoke-coupled end of the ram with respect to the drive mechanism (51) along said linear direction comprises screwing the threaded rod into or out of the tapped hole (Col 2, Lines 13-18).
Regarding Claim 30, Nouel further discloses the can bodymaker (Fig 1) comprises a bottom forming tool (5) located at an end of the can bodymaker opposite the drive mechanism (51), and wherein the yoke-coupled end of the ram (9, 21, 22) is adjusted .
Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer (US 3,030,878).
Regarding Claim 23, Holzer discloses a yoke (9) for a can bodymaker (Fig 1) and configured to couple a ram (7) to a drive mechanism (16) in order to drive the ram with a linear, reciprocating motion (Col 3, Lines 5-7), the yoke (9) being further configured to fit within a yoke slide (4a) so that the yoke is confined to move in a linear direction (4a contains bearings the guide linear movement of the yoke), the yoke (9) being further configured to allow adjustment of the yoke-coupled end of the ram (top of 7) with respect to the drive mechanism (16) along said linear direction (Col 3, Lines 3-6 describe the use of adjustment screw 8 to adjust the position of the ram).
Regarding Claim 25, Holzer further discloses a tapped hole configured to allow a threaded yoke-coupled end of the ram to be screwed therein (Yoke 9 has female threads that receive threaded rod 8 of the ram 7).
Allowable Subject Matter
Claims 2, 5, 14, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Main discloses a can bodymaker comprising an alignment mechanism for aligning a yoke-coupled end of the ram with respect to the yoke within a plane 
However, Fleischer (US 9,079,237 B2) teaches of an alignment mechanism comprising two eccentrically nested bushings for the purpose of supporting and aligning a domer body with a reciprocating ram in a can bodymaker. 
However, to modify Main’s alignment mechanism (which radially aligns the ram) to include the structure of Fleischer’s eccentrically nested bushings (which radially aligns the domer body) would destroy the apparatus of Main. By radially adjusting the ram (36) of Main, the fixed bearings (138 and 140) would fall out of alignment with the ram and ruin the can bodymaker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725